J-S42029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JOSE DIAZ                               :
                                         :
                   Appellant             :   No. 3044 EDA 2019

        Appeal from the Judgment of Sentence Entered June 17, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0003429-2014


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                         FILED OCTOBER 09, 2020

      Appellant, Jose Diaz, appeals from the judgment of sentence entered on

June 17, 2019, as made final by the denial of Appellant’s post-sentence motion

on October 10, 2019. We affirm.

      The trial court ably summarized the underlying facts of this case:

        On December 9, 2013, Carol Ambruster returned to her home
        at 5501 Wayne Avenue, Apartment 201, in the City and
        County of Philadelphia a little before 6:00 p.m. When she
        opened the door, she was surprised by [Appellant], who got
        a knife from the kitchen and stabbed Ms. Ambruster eleven
        times in her face, neck and chest, finally shoving the blade
        into her neck so he could drag her into the kitchen and leave
        her to die. . . .

        Daniel Sapon, the decedent's roommate[,] returned home
        before 9:00 p.m. and when he went to unlock the door he
        noticed it was unlocked. Sapon pushed the door open, turned
        on the lights and saw blood everywhere, eventually finding
        his friend in a pool of blood on the kitchen floor. He ran out
        of the apartment and found a fellow [tenant], a medical
        student[,] who called the police. The police responded and
J-S42029-20


         in addition to checking the roommate and med student for
         any blood splatter, they noticed [] bloody footprints and
         checked both individuals' shoes for any blood.

         The police investigated and found that not only did the other
         tenants have keys for access to the building, Mr. Kurt
         Riexinger and [Appellant] were often employed to perform
         repair work at the complex. It was further determined that
         the Friday before this murder [Appellant], an employee of
         Kurt Riexinger's, was working at the apartment across the
         hall from Ms. Ambruster and that Riexinger had given
         [Appellant] the keys for access to the complex. Upon
         interviewing Riexinger, it was further learned that [Appellant]
         had not returned the access keys to his boss. Riexinger told
         [Appellant] that the police were going to interview him and
         [Appellant] returned the keys, telling [Riexinger] that [he
         was going to check himself into rehab and that, as a result,
         Riexinger would not be seeing him for a while].

         The Crime Scene Unit determined that the bloody footprints
         were made by a size eight shoe. Appellant's shoe size is an
         eight. Police seized [Appellant’s] recently cleaned boots and
         an analysis showed Carol Ambruster's DNA on the boots as
         well as a match of the treads to the crime scene. Additionally,
         on the back of the belt the decedent was wearing [had
         Appellant’s] bloody fingerprints from where he [dragged] the
         decedent into the kitchen.

Trial Court Opinion, 11/20/19, at 3-4 (citations omitted).

       A jury found Appellant guilty of first-degree murder, robbery, burglary,

and possessing an instrument of crime.1 On June 17, 2019, the trial court

sentenced Appellant to serve a mandatory term of life in prison for the

first-degree murder conviction, plus an aggregate term of 11 to 22 years in

prison for the remaining convictions.            The trial court denied Appellant’s

____________________________________________


1  18 Pa.C.S.A.        §§ 2502(a),     3701(a)(1)(i),   3502(a)(1),   and   907(a),
respectively.


                                           -2-
J-S42029-20



post-sentence motion on October 10, 2019 and Appellant filed a timely notice

of appeal. Appellant raises three claims on appeal:

        [1.] Did the trial court err in denying the motion to suppress
        physical evidence?

        [2.] Was the evidence sufficient to sustain Appellant’s
        conviction for all counts?

        [3.] Were the verdicts for all counts against the clear weight
        of the evidence?

Appellant’s Brief at 4.

      We have reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the opinion of the able trial court judge,

the Honorable J. Scott O’Keefe. We conclude that Appellant is not entitled to

relief in this case, for the reasons expressed in Judge O’Keefe’s November 20,

2019 opinion. Therefore, we affirm on the basis of Judge O’Keefe’s thorough

opinion and adopt it as our own. In any future filing with this or any other

court addressing this ruling, the filing party shall attach a copy of Judge

O’Keefe’s November 20, 2019 opinion.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/20


                                      -3-
               Circulated 09/28/2020 01:29 PM
0040_Opinion